Citation Nr: 1714245	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  12-18 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for alcohol and drug dependence, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with depression.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1978 to March 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  
 
In August 2014, the Board granted service connection for an acquired psychiatric disorder, to include PTSD and depression, and denied service connection for alcohol and drug dependence.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2015 memorandum decision, the Court vacated the portion of the Board's decision that denied service connection for alcohol and drug dependence and remanded the matter for further adjudication.  

In May 2016, the Board remanded the case for additional development.  The case has since been returned to the Board for further review.  

The Board notes that the Veteran was previously represented by a private attorney, Robert V. Chisholm.  However, prior to recertification of the appeal, the attorney withdrew his representation.  The Veteran subsequently appointed Disabled American Veterans as his representative.
 
This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The Board notes that additional VA medical records have been associated with the VBMS file since the October 2016 supplemental statement of the case (SSOC).  However, as discussed below, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review these records on remand.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in connection with his claim in July 2016, and an addendum medical opinion was obtained in October 2016.  

In July 2016, the examiner diagnosed the Veteran with polysubstance use disorder, in partial remission.  She opined that it was less likely than not that the Veteran's service-connected PTSD with depression caused or permanently aggravated his substance-related disorder.  However, the examiner's supporting rationale appears internally inconsistent.  In this regard, the examiner indicated that there appeared to be a history of concern regarding the credibility of the Veteran's self-reporting, as well as a history of invalid testing results due to significant symptom exaggeration and non-credible responding.  She further stated that there was a likely possibility of misattribution on the Veteran's part as to what caused his mental health symptoms and/or substance abuse.  However, the examiner subsequently noted that the Veteran appeared to be a reliable and credible responder.  

In the October 2016 addendum opinion, the examiner stated that the chemical dependency treatment records that were reviewed from the 1980's and the 1990's contained no mention of mental health symptoms playing a role in the course of the Veteran's substance abuse.  However, an April 1986 private medical record noted an assessment of a progression of chemical dependency, significant loss of control, and emotional/psychological impairment.  Moreover, an August 1991 private medical record noted that the Veteran reported drinking to relieve anxiety, negative emotions, anger, and guilt.  As such, it appears that the opinion was based on an inaccurate or incomplete factual premise.  

The Board also acknowledges that the Veteran was afforded a VA examination in November 2016 in connection with his service-connected PTSD with depression.  However, the examiner did not provide an opinion as to whether the Veteran's substance-related disorder was secondary to the service-connected PTSD with depression.   

Based on the foregoing, the Board finds that a remand is required to obtain an additional VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the Veteran has reported that he received in-service mental health and substance abuse treatment.  See, e.g., September 1985 private medical record; July 2016 VA examination.  His service treatment records also indicate that he received mental health treatment at the George Hospital Air Force Base.  However, the Board notes that these records are not associated with the claims file.  Therefore, the AOJ should contact the appropriate repositories for any outstanding clinical mental health and substance abuse treatment records.  

Moreover, in September 2010, the Veteran submitted an authorization form for VA to obtain treatment records from the Minneapolis VA Health Care System (HCS) alcohol and drug dependency treatment program dated in March 2009.  However, the Board notes that there are no VA medical records dated in March 2009 associated with the claims file.  Moreover, in August 2016, the Veteran indicated that he received treatment from a Dr. C.A. (initials used to protect privacy) at the Minneapolis HCS in May 2016.  However, the VA medical records currently associated with the claims file from that facility dated in May 2016 do not appear to contain treatment records from Dr. C.A.  Therefore, on remand, the AOJ should attempt to obtain any outstanding VA medical records.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

The Veteran also submitted a release form for VA to obtain records from the Minneapolis HCS "executive nursing department" dated from April 17, 2016, to June 16, 2016.  The record reflects that the AOJ submitted a request in August 2016 for any records from the executive nursing department that were not available in the Computerized Patient Record System (CPRS).  However, there is no indication that a response was received, and the VA medical records currently associated with the claims file do not include records dated on April 17, 2016, or June 16, 2016.  Therefore, on remand, the AOJ should attempt to obtain any outstanding VA treatment records from the Minneapolis HCS.  

Lastly, the Board notes that additional VA medical records have been associated with the claims file since the most recent statement of the case.  The Veteran and his representative have not submitted a waiver of the AOJ's initial consideration of the evidence.  As such, the additional evidence must be referred to the AOJ for review and preparation of a SSOC, if a grant of the benefit sought is not made.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his alcohol and drug dependence that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Minneapolis HCS and Rochester VA Community Based Outpatient Clinic (CBOC) dated from October 2016 to the present; any VA alcohol and drug dependency treatment program records dated in March 2009; a May 2016 VA treatment record from Dr. C.A. (see August 2016 release); and any VA treatment records from the executive nursing department dated from April 17, 2016, to June 16, 2016.  

If any requested records are not available, the AOJ should clearly document the claims file to that effect and notify the Veteran of any inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).

2.  The AOJ should contact the appropriate facilities to request any inpatient or outpatient clinical mental health and substance abuse treatment records from the Veteran's period of service from March 1978 to March 1982.  

The AOJ is advised that a generic request for service treatment records related to this period of service will not suffice.  A specific request should be made for the mental health records. 

3.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any alcohol and drug dependence that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The examiner should consider records pertaining to the history of substance abuse.  For example, an April 1986 private medical record noted an assessment of a progression of chemical dependency, significant loss of control, and emotional/psychological impairment, and an August 1991 private medical record noted that the Veteran reported drinking to relieve anxiety, negative emotions, anger, and guilt.

The Veteran has contended that his alcohol and drug dependence is related to his service-connected PTSD with depression.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should indicate whether the Veteran has an active substance-related disorder, recovered/no substance-related disorder, or a substance related disorder in remission.

If the Veteran has a current substance-related disorder or one that is in remission (as opposed to no disorder or one that has recovered), the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder was either caused by or permanently aggravated by the Veteran's service-connected PTSD with depression.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be reviewed by the AOJ on the basis of additional evidence.

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



